IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,598-02


EX PARTE TIMOTHY WAYNE ADAMS





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
IN CAUSE NO. 903322-B IN THE 182ND DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In March 2003, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Adams v. State, No.
AP-74,610 (Tex. Crim. App. Nov. 17, 2004)(not designated for publication).  Applicant filed
his initial post-conviction application for writ of habeas corpus in the convicting court on
October 8, 2004.  This Court denied applicant relief.  Ex parte Adams, No. WR-65,598-01
(Tex Crim. App. Apr. 25, 2007)(not designated for publication).  Applicant's subsequent
application was filed in the trial court on February 18, 2011.
	Applicant presents two allegations in his application.  In his first allegation, applicant
asserts that his death sentence is unconstitutional because it is based on unreliable evidence. 
In his second allegation, applicant asserts that his jury was misled in violation of Simmons
v. South Carolina, 512 U.S. 154 (1994). 
	We have reviewed the application and find that it fails to satisfy the requirements of
Article 11.071, § 5.  Accordingly, we dismiss the application.  
	IT IS SO ORDERED THIS THE 18th DAY OF FEBRUARY, 2011.

Do Not Publish